This is a claim filed by Fred M. Medcalf who was employed as concrete foreman in the new penitentiary in Will County, Illinois; that while in the course of the performance of his duties on the 2nd day of September, 1922, he was attacked by a convict by the name of Charles Moutiel and another convict by the name of Eugene Lemiux who used as a weapon a piclc-axe handle and the other convict a pocket knife; that they cut the claimant on the chest, back, arms and head in many jilaces and beat him about the head, arms and body; that one cut was inflicted on claimant’s left chest directly over the heart and as a result whereof the claimant suffered great pain and his head and body became permanently scarred. The Attorney General comes and files his demurrer and according to the practice of this Court in cases of this kind the Court finds no legal liability on the part of the defendant. However the Court according to this practice in such cases, recognizes this case as a matter in which equity and social justice should be considered. The claimant was employed at a hazardous undertaking. He has made his claim in ample time. However, it is the opinion of this Court that reason must be exercised in the allowance of these claims and from the evidence that we have considered it hardly can be claimed that it would be a total disability claim as understood under the Workmen’s Compensation Act. The Court is of the opinion that allowance should be made and it is therefore recommended that an allowance in the sum of $2,000.00 be considered by the Legislature. We therefore, recommend that the Legislature allow the sum of $2,000.00.